Order
PER CURIAM:
Michael Cushingberry appeals from the judgment following a bench trial to the Circuit Court of Jackson County, Missouri, *244finding him guilty of murder in the second degree and armed criminal action. On appeal, Mr. Cushingberry argues that the trial court abused its discretion by admitting evidence of prior uncharged crimes over his objection and plainly erred in admitting evidence of Mr. Cushingberry’s reputation for violence. Finding no error, we affirm in this per curiam order and have provided the parties a memorandum of law setting forth the reasons for our decision. Rule 30.25(b).